Mr. Justice McBride
delivered the opinion of the court.
Plaintiff’s argument proceeds upon the theory that, if the opinion rendered by the Supreme Court (55 Or. 116: 105 Pac. 547) in the former case is to control, the ruling of the circuit court must be reversed; but if the decree rendered is to control, the ruling below must stand. We will discuss the case from that point of view.
1. We think the rule well settled that, if the decree is ambiguous in its terms, resort may be had to the opinion to ascertain its meaning. 2 Van Fleet, Former Adjud. § 278; Legrand v. Rixey, 83 Va. 862 (3 S. E. 864); Burton v. Mill, 78 Va. 470; New Orleans R. Co. v. City of New Orleans, (C. C.) 14 Fed. 373. But where the decree is unambiguous, resort will not be had to the opinion to contradict it or to show that matters apparently decided were not actually passed upon.
2. The force of the estoppel resides in the judgment itself. It is not the finding of the court nor the verdict of the jury which concludes the parties, but the judgment entered thereon. The reasoning of the court in rendering a judgment forms no part of the judgment as regards its conclusive effect; nor are the parties bound by the remarks made or opinions expressed by the court in deciding the cause, which do not necessarily enter into the judgment. 23 Cyc. 1218, and cases there cited.
3. The former decree of this court was conclusive of the whole issue, and while the opinion filed did not discuss some phases of the case included in the final decree, and seems at variance in some particulars with the decree itself, it is binding upon this court. We have frequently recalled mandates and corrected such discrepancies upon their being called to our attention; but such course was *566not pursued in this case, and, in the absence of such procedure or any direct procedure to set aside the decree for mistake, it was binding upon the court below and is also binding upon this court. In any event, the opinion rendered by this court held that plaintiff had not performed his part of the agreement at the time of the bringing of his first action, and it does not stand to reason that, several years later and after that suit had been dismissed and he had been discharged by defendant, he could, without a new arrangement with her, act as her attorney and complete the performance of his contract.
4. The contract to clear plaintiff’s title was entered into in June, 1906, and on January 4, 1910, this action was commenced. As no time was fixed for performance of the contract, the law implied a stipulation that it should be performed within a reasonable time. A delay of three years and a half, unexplained, is prima facie unreasonable, and while the plaintiff may have an action on quantum meruit for the value of his services, or for damages for his discharge, it would seem that, even had the decree followed the opinion, he would have had no case for specific performance.
The decree of the circuit court is affirmed.
Affirmed.